EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Reuther on 18 January 2021.

The application has been amended as follows: 
Claim 1, line 5, delete “a non-quantum processor”
Claim 1, line 7, delete “a non-quantum processor”
Claim 1, line 12, delete “a non-quantum processor”
Claim 1, line 16, delete “a non-quantum processor”
	Claim 1, line 17, after “function” insert --,
wherein selecting the subset M of the N groups, determining the at least (2G+1)M grid points, determining the tomography function, and determining the values of the parameters [Symbol font/0x71]m are performed by one or more non-quantum processors—
	Claim 2, line 1, replace “non-quantum processor determines” with --one or more non-quantum processors determine—
Claim 8, line 8, delete “a non-quantum processor”
Claim 8, line 10, delete “a non-quantum processor”
Claim 8, line 16, delete “a non-quantum processor”
Claim 8, line 20, delete “a non-quantum processor”
	Claim 8, line 22, after “iterations” insert --,
[Symbol font/0x71]m are performed by one or more non-quantum processors—
Claim 15, line 8, delete “a non-quantum processor”
Claim 15, line 10, delete “a non-quantum processor”
Claim 15, line 16, delete “a non-quantum processor”
Claim 15, line 20, delete “a non-quantum processor”
Claim 15, line 23, delete “a non-quantum processor”
	Claim 15, line 27, after “sweeps” insert --,
wherein selecting the subset M of the N groups, determining the grid points, determining the tomography function, determining the values of the parameters [Symbol font/0x71]m are performed by one or more non-quantum processors and predicting the set of parameters [Symbol font/0x71]n—

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or clearly suggest a hybrid method for improving an observable expectation value of a quantum circuit comprising N groups of G one-qubit gates, wherein the G gates within each group are characterized by a parameter θn and the observable expectation value is a function of the parameters θn for all N groups, the method comprising:
selecting a subset M of the N groups, M>2, the selected subset of gates characterized by parameters;
determining at least (2G+1 )M grid points sampling a domain of the parameters θm;
m of the quantum circuit for each grid point while holding the other parameters constant, and sampling the observable expectation value of the quantum circuit configured at each grid point;
determining a tomography function for the observable expectation value as a function of the parameters θm while holding the other parameters constant, the tomography function determined based on the sampled observable expectation values; and
determining values of the parameters θm that optimize the tomography function,
wherein selecting the subset M of the N groups, determining the at least (2G+1)M grid points, determining the tomography function, and determining the values of the parameters [Symbol font/0x71]m are performed by one or more non-quantum processors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.B/Examiner, Art Unit 2851    




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851